342 F.2d 326
UNITED STATES of America, Plaintiff-Appellee,v.Harry Henry NASH, Defendant-Appellant.
No. 15966.
United States Court of Appeals Sixth Circuit.
March 19, 1965.

Milton R. Henry, Pontiac, Mich., on the brief, for appellant.
Lawrence Gubow, U. S. Atty., Joel Martin Shere, Asst. U. S. Atty., Detroit, Mich., on the brief, for appellee.
Before MILLER, O'SULLIVAN and PHILLIPS, Circuit Judges.
PER CURIAM.


1
Appellant was found guilty by a jury and convicted upon three counts of a five-count indictment charging him with violation of the White Slave Traffic Act, 18 U.S.C. § 2421. He was sentenced to two years' imprisonment on each count, the three sentences to run concurrently.


2
Appellant's wife was a co-defendant on one count of the indictment in the trial court, and there was a mistrial as to her.


3
It is contended that the trial judge committed reversible error in refusing to grant appellant's motion for a judgment of acquittal and in permitting certain questions to be propounded to appellant's wife on cross examination concerning his and her associations and relationships with alleged prostitutes. It is further contended that this court erred in ordering stricken from appellant's appendix an affidavit of false testimony made by the principal witness for the government, which affidavit was not a part of the record in the trial court.


4
We find the contentions of appellant to be without merit.


5
The judgment of the district court is affirmed.